Citation Nr: 1453374	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

1.  Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation based upon a theory that the Veteran's death was related to VA negligence in providing medical care.

3.  Entitlement to accrued benefits.

4.  Entitlement to a total disability rating based upon unemployability prior to the Veteran's death.


REPRESENTATION

Appellant represented by:	Christopher Hodge, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to March 1962.  He died in February 2009.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decision in July 2009 and September 2012.  

In March 2013 the appellant presented sworn testimony in support of her appeal before a Veterans Law Judge who has since retired from the Board.  Her testimony has been reduced to writing and the transcript of the entire hearing is of record and has been reviewed.  In September 2014, the Board offered her another hearing with a Veterans Law Judge who would render the final decision in her appeal.  She responded that she did not wish to appear at a second hearing and requested that the Board proceed with a decision on her appeal.  We additionally note that following the March 2013 hearing, the appellant submitted additional evidence along with a waiver of initial RO review.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The Veteran's attorney has also raised a claim for entitlement to service connection for bilateral hearing loss.  It is unclear what benefit the appellant would gain from such a claim, if successful, and it is also unclear whether she has standing to pursue such a claim.  Nevertheless, the RO has not yet addressed this matter, or responded to the attorney's plea.  Therefore, this matter is referred to the RO for appropriate action, especially in light of the newly-published regulations pertaining to substitution of a claimant.

The issue of entitlement to a total disability rating based upon unemployability prior to the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected major depressive disorder was a contributory cause of his death.

2.  Service connection for the cause of the Veteran's death is granted herein, obviating the need to adjudicate the claim under an alternate theory of entitlement. 

3.  There was no pending claim at the time of the Veteran's death upon which to base accrued benefits.


CONCLUSIONS OF LAW

1.  Dependency and indemnity compensation based upon service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2014).  

2.  Dependency and indemnity compensation benefits predicated upon a theory that the Veteran's death was related to VA negligence in providing medical care are payable as if the cause of death were service-connected.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.361 (2014).  

3.  Accrued benefits are not payable.  38 U.S.C.A. §§ 5101, 5107, 5121; 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Dependency and indemnity compensation

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death. 

The service-connected disability will be considered the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  In making such determination, it must be remembered that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran was in receipt of service connection for major depressive disorder, rated as 70 percent disabling at the time of his death.  According to his death certificate, he died of cardiac arrhythmia due to or as a consequence of apparent natural causes.  The appellant contends that the Veteran's depression was so pervasive and affected his quality of life so greatly that it contributed to or exacerbated his cardiac problems, thus contributed to or accelerated his death.  Her attorney has submitted medical treatise evidence to this effect.  

In the attempt to support the appellant's claim, the Board referred this question to a VA physician who has particular expertise in cardiology.  The physician was provided with the Veteran's claims file, to include his service treatment records, his VA medical records, and his death certificate, along with the records generated by the coroner and the ambulance personnel at the time of his death.  In a June 2014 written opinion, the physician concluded that the Veteran's depression had aggravated his heart disease, and provided the following explanation.

Depression (and other psychiatric disorders) is well recognized to be a risk factor [for] coronary heart disease and death.  A review of 53 studies and 4 meta-analyses establish that depression is a risk factor for cardiac mortality similar to hypertension or hyperlipidemia and increase the risk 2-3 times over patients without depression.  The recent American Heart Disease Scientific Statement on depression recommended that depression be considered a risk factor in patients with acute coronary syndromes.  [citation omitted]  Based on this, I believe that it is at least as likely as not, that the depression aggravated his heart disease.  It is also likely that his death was due to heart disease.  Most sudden deaths (unexplained death within 1 hour of symptoms) are due to a cardiac cause and it is usually a cardiac arrhythmia as indicated on the death certificate.  With known underlying coronary heart disease, it is highly likely that the cause was cardiac in origin and not natural.

Upon review, therefore, the Board concludes that the evidence supports the appellant's claim.  We find that the Veteran's service-connected major depressive disorder was a contributory cause of his death.  Service connection for the cause of his death is therefore warranted, and the appeal is granted.

In light of the result reached above, a lengthy exposition of how the VA met its legal duties to notify and assist is not necessary.

The appellant's attorney has also presented an alternate theory of entitlement to dependency and indemnity benefits.  He asserts that because the Veteran was seen by the VA, for routine care, including the administration of a pre-scheduled echocardiogram, on the date of his death, that the VA was negligent in not identifying the severity of his heart disease on that day.  We note that a medical review performed by VA has found to the contrary, that because the Veteran had no overt symptoms of distress during his medical care, that the VA's treatment of him on that day with consistent with what a reasonably healthcare provider would have done.

In light of the grant of dependency and indemnity compensation benefits based upon service connection for the cause of the Veteran's death which is reached herein, however, the Board need not reach the question of entitlement to dependency and indemnity compensation benefits based upon a theory of VA medical negligence.  Because dependency and indemnity compensation benefits based upon a theory of VA medical negligence are payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service-connected, and because the Veteran's death has now been adjudicated to be service-connected, there is no further benefit remaining to the appellant under the alternate theory of entitlement.  The Board will therefore dismiss the claim as moot.

Accrued benefits

Prior to his death, the Veteran had filed a claim for entitlement to a total disability rating based upon unemployability due to his service-connected major depressive disorder.  The claim was denied in a May 2008 RO decision.  The Veteran was notified of the denial in the same month.  He did not file a notice of disagreement, or otherwise express disagreement with the denial.  As noted above, he died in February 2009, within the statutorily-provided year in which he could have filed a notice of disagreement.  

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

In this case, there was no claim pending at the time of the Veteran's death.  Because the RO had denied the Veteran's claims for a total disability rating based upon unemployability, this claim cannot be considered to have been pending; rather it had been resolved by the May 2008 decision, and the Veteran had taken no action to challenge that decision.  Thus there are no due and unpaid benefits to which the appellant may lay claim.  Accrued benefits must therefore be denied.


ORDER

Dependency and indemnity compensation based upon service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal for dependency and indemnity compensation based upon a theory that the Veteran's death was related to VA negligence in providing medical care is dismissed.

Accrued benefits are denied.


REMAND

As noted above, the RO denied a total disability rating based upon unemployability in May 2008, prior to the Veteran's death.  The Veteran did not express disagreement with this decision.  In February 2009, however, the appellant's attorney requested that she be substituted in his place for purposes of disagreeing with the May 2008 denial and pursuing an appeal.  

Prior to the Veteran's death, the Congress passed the Veterans Benefits Improvement Act of 2008, which allows for an eligible survivor to substitute for a deceased claimant in the decedent's pending claim or appeal of a decision on a claim.  38 U.S.C.A. § 5121A.  Effective October 6, 2014, the VA implemented regulations governing the details of such substitutions.  As applicable to this claim, a pertinent part of the new regulation specifically provides that a claim is considered to be pending if, at the time of the claimant's death, the RO has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired.  38 C.F.R. § 3.1010(g).  In this case, the appellant's attorney acted properly to preserve her right to substitute for her husband, by filing a notice of disagreement along with an expression of her intention to substitute within the one year period after the Veteran was notified of the May 2008 denial.  We note that the new regulations provide procedures for establishing substitution, and that the appellant and her attorney will have the opportunity to do so upon remand.  

The Board therefore finds that the appellant's February 2009 request constitutes a notice of disagreement with the May 2008 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has not yet issued a statement of the case however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the appellant has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the appellant so desires.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the appellant with a statement of the case pertaining to the issue of entitlement to a total disability rating based upon unemployability prior to the Veteran's death.  This claim will not be returned to the Board unless the appellant perfects an appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


